           Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 PageFILED
                                                                     1 of 17
                                                                          IN CLERK'S OFFICE
                                                                                    U.S.D.C. Atlanta

                                                                                  JUN 2 9 2021
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                         Civil A-YlQrJ;t-0 DIVISION
                                                                              )~~s   Rs~A!!!N, Clerk
                                                                              . Br~,,-.,puty Clerk

      Keith Mosley II
(Print your full name)
                  Plaintiff pro se,                   CIVIL ACTION FILE NO.


      V.
                                                           1:21-cv-2627
                                                        (to be assigned by Clerk)
      Deloitte




(Print full name of each defendant; an
employer is usually thedefendant)
                   Defendant( s).



     PRO SE EMPLOYMENT DISCRIMINATION COMPLAINT FORM

                               Claims and .Jurisdiction

1.     This employment discrimination lawsuit is brought under (check only those
       that apply):

           X          Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e
                      seq, for employment discrimination on the basis of race, color,
                      religion, sex, or national origin, orretaliation forexercisingrights
                      under this statute.

                             NOTE: To sue under Title VII, you generally must have
                             received a notice of right-to-sue letter from the Equal
                             Employment Opportunity Commission ("EEOC").
                                        Page 1 of 9
     Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 2 of 17



     X            Age Discrimination in Employment Act of 1967, 29 U.S.C. §§
                  621 et seq., for employment discrimination against persons age 40
                  and over, or retaliation for exercising rights under this statute.

                             NOTE: To sue under the Age Discrimination in
                             Employment Act, you generally must first file a charge of
                             discrimination with the EEOC.


                  Americans With Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
                  eg, for employment discrimination on the basis of disability, or
                  retaliation for exercising rights under this statute.

                             NOTE: TosueundertheAmericans WithDisabilitiesAct,
                             you generally must have received a notice of right-to-sue
                             letter from the EEOC.


                  Other (describe)         0eO'f'(~JCx   A~e-   'DlSC-nyvt u10vf701

                   Ae,1--)    GA Cool~ Set..1 }/!-- i--ol




2.   This Court has subject matter jurisdiction over this case under the above-
     listed statutes and under 28 U.S.C. §§ 1331 and 1343.




                                       Page 2 of 9
     Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 3 of 17



                                       Parties

3.   Plaintiff.   Print your full name and mailing address below:

     Name          Keith Mosley II

     Address       2161 Peachtree Rd #403, Atlanta, GA 30309




4.   Defendant(s).       Print below the name and address of each defendant listed
                         on page 1 of this form:

     Name         Deloitte
     Address       191 Peachtree St NE Suite 2000, Atlanta, GA 30303



     Name
     Address



     Name
     Address



                               Location and Time

5.   If the alleged discriminatory conduct occurred at a location different fro in the
     address provided for defendant( s), state where that discrimination occurred:




                                     Page 3 of 9
     Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 4 of 17



6.   When did the alleged discrimination occur? (State date or time period)

     The alleged discrimination took place over the time period ranging from

     November 2017 to June 2020.




                          Administrative Procedures

7.   Did you file a charge of discrimination against defendant(s) with the EEOC or
     any other federal agency?         X      Yes         ___ No

           If you checked "Yes," attach a copy of the charge to this complaint.


8.   Have you received a Notice of Right-to-Sue letter from the EEOC?

     X      Yes         - - -No

           If you checked "Yes," attach a copy of that letter to this complaint and
           state the date on which you received                        that letter:




9.   If you are suing for age discrimination, check one of the following:

     X            60 days or more have elapsed since I filed my charge of age
                  discrimination with the EEOC

                  Less than 60 days have passed since I filed my charge of age
                  discrimination with the EEOC




                                 Page 4 of 9
      Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 5 of 17



10.   If you were employed by an agency of the State of Georgia or unsuccessfully
      sought employment with a State agency, did you file a complaint against
      defendant(s) with the Georgia Commission on Equal Opportunity?

      - -Yes             --~No               X      Not applicable, because I was
                                            not an employee of, or applicant with,
                                            a State agency.

            If you checked "Yes," attach a copy of the complaint you filed with the
            Georgia Commission on Equal Opportunity and describe below what
            happened withit(i.e., the complaint was dismissed, therewasahearing
            before a special master, or there was an appeal to Superior Court):




11.   If you were employed by a Federal agency or unsuccessfully sought
      employment with a Federal agency, did you complete the administrative
      process established by that agency for persons alleging denial of equal
      employment opportunity?

      - -Yes             _ __,No             X     Not applicable, because I was
                                            not an employee of, or applicant with,
                                            a Federal agency.

            If you checked "Yes," describe below what happened 1n that
            administrative process:




                                   Page 5 of 9
      Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 6 of 17



                               Nature of the Case

12.   The conduct complained about in this lawsuit involves (check only those that
      apply):

                   failure to hire me
      X            failure to promote me
                   demotion
                   reduction in my wages
      X            working under terms and conditions of employment that differed
                   from similarly situated employees
                   harassment
      X            retaliation
      X            termination of my employment
                   failure to accommodate my disability
                   other (please specify) _ _ _ _ _ _ _ _ _ _ _ _ _ __



13.   I believe that I was discriminated against because of (check only those that
      apply):

      X            my race or color, which is African American
                   my religion, which is _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   my sex (gender), which is        X male          - -female
                   my national origin, which is _ _ _ _ _ _ _ _ _ _ _ _ __
      X            my age (my date of birth is December 21, 1979             )
                   my disability or perceived disability, which is:


          X        my opposition to a practice of my employer that I believe violated
                   the federal anti-discrimination laws or my participation in an
                   EEOC investigation

                   other (please specify) _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                    Page 6 of 9
        Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 7 of 17



 14.   Write below, as, clearly as possible, the essential facts of your claim(s).
       Describe specifically the conduct that you believe was discriminatory or
       retaliatory and how each defendant was involved. Include any facts which
       show that the actions you are complaining about were discriminatory or
       retaliatory. Take time to organize your statements; you may use numbered
       paragraphs if you find that helpful. Do not make legal arguments or cite cases
       or statutes.
  While employed at Deloitte, discriminatory actions were displayed towards Mr.
Mosley when evaluated on his projects compared to his white and female peers. Mr.
Mosley's performance evaluations were intentionally misrepresented which had a
negative impact on his compensation, ability to be promoted, and how he was viewed
in the firm. After filing an EEOC complaint and speaking up about discrimination in
the firm, retaliatory actions were taken towards Mr. Mosley which led to him not being
promoted as well as being laid off. Mr. Mosley was also discriminated against because
of his age since he was one of the only two people who were laid off from his project
that belonged to a protected age group. (Please see attached for additional details)




 (Attach no more than five additional sheets if necessary; type or write legibly only on
 one side of a page.)




                                      Page 7 of 9
        Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 8 of 17



15.   Plaintiff                  still works for defendant(s)
                    X            no longer works for defendant(s) or was not hired


16.   If this is a disability-related claim, did defendant(s) deny a request for
      reasonable accommodation?           ___Yes              ___No

             If you checked "Yes," please explain: _ _ _ _ _ _ _ _ _ _ __




17.   If your case goes to trial, it will be heard by a judge unless you elect a jury
      trial. Do you request a jury trial?        X     Yes ___No


                                 Request for Relief

As relief from the allegations of discrimination and/or retaliation stated above,
plaintiff prays that the Court grant the following relief( check any that apply):

        X.         Defendant(s) be directed to implement new evaluation criteria


       X           Money damages (listamounts) compensatory, punitive damages
                   $5 million, See Attached


       X           Costs and fees involved in litigating this case


       X           Such other relief as my be appropriate



                                      Page 8 of 9
        Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 9 of 17



          PLEASE READ BEFORE SIGNING TRIS COMPLAINT

Before you sign this Complaint and file it with the Clerk, please review Rule 11 of
the Federal Rules of Civil Procedure for a full description of your obligation of good
faith in filing this Complaint and any motion or pleading in this Court, as well as the
sanctions that may be imposed by the Court when a litigant (whether plaintiff or
defendant) violates the provisions ofRule 11. These sanctions may include an order
directing you to pay part or all of the reasonable attorney's fees and other expenses
incurred by the defendant( s). Finally, if the defendant( s) is the prevailing party in this
lawsuit, costs (other than attorney's fees) may be imposed upon you under Federal
Rule of Civil Procedure 54(d)(l).

                                               •
              Signed, this   11J°t   day of   J un,.e                       , 20....;;_0-___;_\- -




                                          (Printed name of plain"ff pro se)


                                          (street address)


                                          (City, State~ and zip code)




                                        Page 9 of 9
      Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 10 of 17




                                  STATEMENT OF FACTS

        Plaintiff, Keith Mosley II, an African American male, was a senior consultant with over
14 years of professional experience as a management consultant and almost three years of
service with Deloitte before being terminated.

        At the time of termination from Deloitte, Mr. Mosley worked in the Human Capital
practice and was based out of the Atlanta, GA office. Mr. Mosley was one of the highest
performing senior consultants during the 2020 fiscal year and was up for promotion.

       Mr. Mosley, began working for Deloitte November 27, 2017. Despite the years of
experience and subject matter expertise, Mr. Mosley was hired as a senior consultant, a level
below manager, the position that he applied for.

        Mr. Mosley previously filed an EEOC Charge of Discrimination 410-2020-01334 on
February 27, 2020 alleging that he was denied a raise, bonus, and received an unfair negative
rating on his performance reviews and assessments, due to his race:

        Mr. Mosley experienced an instance of racial discrimination, while working on an
engagement in Rhode Island, a high-risk project due to unsatisfactory performance by the firm,
where a white male team member was rewarded for providing inaccurate information. Instead of
taking the time to vet information for accuracy or providing accurate details, this team member
often submitted items that had to be consistently re-worked or revised. He was later promoted.
While on the project, Mr. Mosley was penalized for taking time to perform due diligence to
provide ideas and obtain accurate information. Since the firm had already been sued by the
client, Mr. Mosley believed it was imperative that the quality of the work submitted be
improved, and this was something that he was achieving, but rather than being allowed to
continue to work on the project Mr. Mosley was removed from the project and received a
negative review while his white male team member was eventually promoted.

        Mr. Mosley experienced another instance of racial discrimination while staffed on a
project in Baton Rouge, LA where the project manager intentionally mischaracterized things that
occurred on the project to portray him in a negative light, when similar things happened to white
team members there were no negative comments or reviews given to them. An example of
mischaracterized activities occurred when Mr. Mosley was penalized for rescheduling flights to
return home at a later time, so that he could satisfy client demands. Changing flights is a
customary practice in consulting however the project manager, portrayed these activities in a
negative light in the performance review. Mr. Mosley was the only male team member that
reported to the project manager. During the engagement other teams were afforded the
opportunity to work remotely and he was not. While staffed on the project Mr. Mosley, took over
work products that were initially created by a manager on the project. The original form of the
work products was not useable for achieving the project or client's goals, so he used his previous
experience to create work products that the client used to achieve project goals. Although Mr.
Mosley created these work products on his own and significantly improved work products that
were once owned by a manager, the project manager gave him a rating of unsatisfactory stating
he did not satisfy the standards of a senior consultant.
      Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 11 of 17




        During the end of the year performance evaluation which occurred in March/April of
2019, Mr. Mosley's coach/counselor, who also had an opportunity to work with and manage him
on a project prior to the end of the year evaluation, spoke up and indicated that the reviews were
not accurate and that he was a good performer, based on her observations of his performance.
While on the end of the year evaluation call, his coach/counselor witnessed exceptions and
adjustments made for non-African American co-workers who had their performance rating
improved. After his coach/counselor submitted his end of the year evaluation, it was later
changed to portray him in a negative light by someone who did not have any direct knowledge of
his performance.

         The incidents that were the basis for the initial charge led to further discriminatory
activities. Once Mr. Mosley was selected by his coach/counselor to be a member of her project
team in December of 2018, Geoff Rothermel, a managing director on the project, gave her
pushback about him becoming a team member because of the unfounded inaccurate negative
feedback he had heard about him from the projects mentioned. Mr. Mosley's manager was able
to keep him on the project. While on the project at an all-hands meeting, Geoff made an
inappropriate racial comment to him about eating fried chicken. Geoff was later removed from
the project because of his racial and misogynistic discriminatory behavior and actions towards
the project manager.

        Deloitte was put on notice ofmy charge for racial discrimination in February 2020, when
the racial discrimination claim was filed with the EEOC office. As a result of being put on notice
Deloitte not only retaliated but continued to discriminate against Mr. Mosley as well as other
team members based on race and age. For the FY 20 performance year, Mr. Mosley was one of
the top performers at his level within the firm. However, he was terminated on June 24, 2020,
although he was a high performer and he was 100% billable through at least the end of October
2020. The reason given for the layoff was Covid 19, however Covid 19 impacts started taking
place in March and he was not laid off until the end of June. In addition, shortly after being laid
off Deloitte posted job ·openings for his position, so it would not appear that Covid 19 impacted
the firm to the point where they could not keep him employed.

        Retaliation allegedly occurred because the only people who were laid off from the project
team were the individuals who filed racial discrimination claims against Deloitte, and those
individuals were his manager and himself Other individuals either remained on the project,
moved to other projects, or moved to the bench. As mentioned earlier, at the time of being laid
off, he was a top performer and 100% billable until the end of October, so laying him off was not
a reasonable business decision.

        Another instance of both retaliation and racial discrimination occurred on his
performance review that he received back in June 2020, when someone altered his performance
review indicating that he struggled with performance at the beginning of the performance year.
This was false because his manager never indicated that he struggled and he received a spot
bonus based on performance at the beginning of the performance year. Mr. Mosley followed up
with his manager about the comments on the performance feedback and she indicated that she
      Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 12 of 17




did not state that he struggled at all on the project and that someone changed his review. In
addition, she had put him up for a promotion because of his strong performance.
        Another instance of both retaliation and racial discrimination occurred in May 2020 as a
result of Mr. Mosley speaking up during two townhall meetings at the firm, where he indicated
that Deloitte needed to improve on the racial issues in the firm. One of the forums in which he
spoke up, the participants were told that it was a safe space for African Americans to speak up
and share candid thoughts, with some of the African American leaders in the firm. In addition to
the African American firm leaders that were leading the zoom meeting, Margie Painter, a white
partner at Deloitte, was attending the meeting. While participating in this meeting Mr. Mosley
stated that before Deloitte does anything for the public, Deloitte needed to address the racial
discrimination that was occurring within the firm. Several weeks after making those statements
Mr. Mosley was laid off from the firm by Margie Painter.

        As of May 31, 2020, there were a total of nine African American Deloitte employees,
including Mr. Mosley's manager and himself, on the project team of twenty individuals. By the
end of September all but one African American Deloitte employee remained on the team. Some
were moved to other projects and some were moved to the bench or non-billable projects. Most
of the non-African American individuals who remained on the project had less experience, less
client interaction, as well as less time spent on the project, so they should have removed from the
project before the African Americans were.

        In addition to the retaliation and racial discrimination that occurred, age discrimination
occurred. At the time when Mr. Mosley and his manager were laid off, his manager was over the
age of 40 and he was 40. They were the only individuals laid off from the project team, while
those under the age of 40 either remained on the project or were removed from the project but
remained with the firm. In addition,· some of the team members below the age of 40 were
promoted, while Mr. Mosley and his manager were denied the promotions that they were up for.

        Mr. Mosley believes that he has been discriminated against because of his age (40) in
violation of the Age Discrimination in Employment Act of 1967, as amended; because of his
race (African American), and retaliated against for filing a previous charge of discrimination, in
violation of Title VII of the Civil Rights Act of 1964, as amended. This discrimination led to him
not receiving a raise and promotion, as well as to him being laid off from the firm.

                                 FIRST CLAIM FOR RELIEF
                                    (Racial Discrimination)

       Defendant has engaged in unlawful racial discrimination in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e seq by giving improper ratings, unfair treatment,
and terminating Mr. Mosley because he is African American. The effect of the events described
above has been to deprive Mr. Mosley of equal employment opportunities as a result of him
being a member of a federally protected class. The unlawful employment practices described
above were intentional. The unlawful employment practices described above were done with
malice or reckless indifference to the federally protected rights of Mr. Mosley.
       Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 13 of 17




                                SECOND CLAIM FOR RELIEF
                                       (Retaliation)

        Since at least February, 2020, Defendant has engaged in unlawful retaliatory practices in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e seq by giving improper
ratings unfair treatment, and terminating Mr. Mosley because he opposed discriminatory
practices and participated in EEOC proceedings. The effect of the events described above has
been to deprive Mr. Mosley of equal employment opportunities in retaliation for exercising his
federally protected rights. The unlawful employment practices described above were intentional.
The unlawful employment practices described above were done with malice or reckless
indifference to the federally protected rights of Mr. Mosley.

                                 THIRD CLAIM FOR RELIEF
                                    (Age Discrimination)

        Defendant has engaged in unlawful racial discrimination in violation of the Age
Discrimination in Employment Act, 29 U.S.C. §§ 621, et. seq., and the Georgia Age
Discrimination Act, by giving by terminating Mr. Mosley because he is a member of a protected
age group. The effect of the events described above has been to deprive Mr. Mosley of equal
employment opportunities as a result of him being a member of a federally protected class. The
unlawful employment practices described above were intentional. The unlawful employment
practices described above were done with malice or reckless indifference to the federally
protected rights of Mr. Mosley.

                                     PRAYER FOR RELIEF

Wherefore, the Plaintiff respectfully requests that this Court:

    A. Grant permanent injunction enjoining Defendant, its officers, successors, assigns and all
       persons in active concert or participation with it, from engaging in any employment
       practice which retaliates against employees who complain about discrimination;
    B. Order Defendant to institute and carry policies, practices, and programs which provide
       equal employment opportunities for employees who exercise their federally protected
       rights to complain about discrimination and which eradicate the effects of its past
       unlawful employment practices;
    C. Order Defendant to make whole Mr. Mosley by providing appropriate backpay with
       prejudgment interest, and other affirmative and equitable relief necessary to eradicate the
       effects of unlawful employment practices, including but not limited to front pay;
    D. Order Defendant to make whole Mr. Mosley by providing compensation for past and
       future pecuniary losses resulting from unlawful employment practices described above,
       including but not limited to job search expenses and medical expenses;
    E. Order Defendant to make whole Mr. Mosley by providing compensation for past and
       future non-pecuniary losses, including emotional pain, suffering, inconvenience, mental
       anguish, loss of enjoyment of life, and humiliation;
    F. Order Defendant to pay Mr. Mosley punitive damages for its malicious and/or reckless
       conduct described above, in amounts to be determined by trial;
       Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 14 of 17




   G. Order Defendant to provide training to its officers, managers and employees regarding
      discriminatory harassment and retaliation in the workplace;
   H. Grant such further relief as the Court deems necessary and proper in the public interest;
      and
   I. Award attorney fees in this action.

                                     JURY TRIAL DEMAND

Plaintiff requests a jury trial on all questions of facts raised by its Complaint.
    Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 15 of 17


                      U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMIS.SION
                                      Atlanta District Office
                                                                                             100 Alabama Street, SW, Suite 4R30
                                                                                                               Atlanta, GA 30303
                                                                                              Atlanta Direct Dial: (404) 562-6821
                                                                                                       FAX (404) 562-6909/69!0


 March 3:1, 202L

 Keith Mosley II
 2161 Peachtree Rd. #403
 Atlanta, GA 30309

        EEOC Charge Number:            410-2020-06462
                                                           ,,     I
        Respondent:                    Deloitte


Dear Mr. Mosley,

Your charge of employment discrimination has been revieweq by EEOC in accordance with the
Commission's processing procedures. This letter will serve as an explanation concerning our
determination of the merits on the above-referenced charge of discrimination. The determination
relies on the following information:

On December 28, 2020, you filed a charge of discrimination alleging that you were retaliated
against in violation of the Civil Rights Act of 1964, as amended, and discriminated against in
violation of the Age Discrimination in Employment Act of 1967, as amended.

Based upon the examination of the charge file information, we have determined that EEOC                                          will
discon:tinue further processing of your claim. Accordingly, you will have to file a private lawsuit
if you want to continue to challenge the alleged discrimination. This practice is consistent with
the Commission's Priority Charge Handling Procedures when the office has sufficient information
from which to conclude that it is not likely that furtqer investigation will result in a violation of
the statutes we enforce.

E~closed please find your Dismissal and Notice of Rights and Information Sheet. If you want
to pursue your charge further, you have .the right to sue the employer named in your charge
in U.S. District Court within ninety (90) days from the date you receive the enclosed notice.
Please read the documents carefully.



                                                                Sinc~rely,
                                                                                      ;'.0°lgl1alfo/slgnedbyT.O.Ro1


                                                                T• D• Roe.1.~!?!mas.roe(Jeeoc.gov,,.
                                                                              ."r r
                                                                                      •,DN:cn•T.D.Roe,o-U.S.EEOC,


                                                                                        Oat1t:2021.0l.3113.'05:S6.fl4'00'
                                                                                                                            us


                                                                T.D,Roe
                                                                Federal Investigator
                     Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 16 of 17

      EEOC Form 161 (-11/2020)                 U.S. EQUAL EMP~OYMENT OPPORTUNITY COMMISSION

                                                       DISMISSAL AND NOTICE OF RIGHTS ,
  To:        Keith Mosley II                                                             )   From:    Atlanta District Office
             2161 Peachtree Rd #403                                                                   100 Alabama Street, S.W.
           . Atlanta, GA 30309                                                                        Suite 4R30
                                                                                                      Atlanta, GA 30303



           D                      On behalf of person(s) aggrieved whose identity is
                                  CONFIDENTIAL (29 CFR §1601.7(a))              r
  EEOC Charge No.                                     EEOC Representative                                                  Telephone No.

                                                     THOMAS D. ROE,
  410-2020-06462                                     Senior Federal Investigator                                          (470) 531-4781
  THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
           D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

           D          Your allegations did not involve a disability as defined by the.Americans With Disabilities Act.

           D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
                                               .                                                  .
           []]        Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged discrimination
                      to file your charge           ·

           D          The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                      determiriation about whether further investigation would establish violations of the statute. This does not mean the claims
                      have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC ma~es
                      no finding as to the merits of any other issues that might be construed as having been raised by this charge.

           D          The EEOC has adopted the findings of the s~~te or local fair employment practices agency that investigated this charge.


           □          Other (briefly state)


                                                              - NOTICE OF SUIT -RIGHTS -
                                                        (See the additional information attached to this form.)

.Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
 Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
 You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
 lawsuit must be filed WITHIN 90 DA VS of your receipt of this notice; or your right to sue based on this charge will be
 lost. (The time limit for filing suit based on a c;::laim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal o~ state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                         On behalf of the Commission



       )
                                                                                                                                 3/31/2021
Enclosures(s)                                                                                                                    (Date Issued)
                                                                       Darrell E. Graham,
                                                                        District Director
cc:           DELOITTE
              c/o Susan Pugatch
              Manager, Employment Legal Support
              1221 Ave,n ue of the Americas
              New York, NY 10010
                    Case 1:21-cv-02627-SDG-LTW Document 1 Filed 06/29/21 Page 17 of 17

          Enclosure with EEOC
          Form 161 (11/2020)
                                                          INFORMATION RELATED TO FILING SUll
                                                        UNDER THE LAWS ENFORCED BY THE EEOC

                                        (This information relates to filing suit in Federal or State court under Federal law.           \
                                If you also plan to sue claiming violations of State law, please be aware that tiine limits and other
                                      provisions of State law may be shorter or more limited than those described below.),··


                                            __     Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA},
          PRIVATE SUIT RIGHTS
                                                 ' the Genetic Information Nondiscrimination Act {GINA}, or the Age
                                                   Discrimination in Employment Act {ADEA}:

         In order to pursue this matter further, you must file a lawsuit against the respondent(s} named in the charge within
         90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
         day period is over, your right to su~ based on the charge referred to in this Notice will be lost. If you intend to
         consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
         record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
         did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
         issued to you (as indicated w~ere the Notice is signed) or the date of the postmark or record of receipt, if later.
    \
         Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
         State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
         after talking to your attorney. Filing .this Notice is not enough. You must file a "complaint" that contains a short
         statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
         alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
         the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
         cases can be brought where relevant employment records are kept, where the employment would have been, or
         where the respondent has its main office. If you have simple questions, you usually can get answers from the
         office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
         make legal strategy decisions for you.                                        ·                                         ·

         PRIVATE SUIT RIGHTS                     Equal Pay Act {EPA}:

        EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
        pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
        example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1 /08, you should file suit
        before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
\
        suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
        Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
        claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

        AT,T0RNEY REPRESENTATION                   --    Title VII, th~ ADA or GINA:
            I

        If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
        in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
        made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
        efforts to retain 9n attorney). Requests should'be made well before the end of the 90-day period mentioned above,
        bec~use such requests do not relieve you of the requirement to bring suit within 90 days.
                                                                                                      \
        ATTORNEY REFERRAL AND EEOC ASSISTANCE                            ' --   All Statutes:

        You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
        questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
        inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
        your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
        are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
        file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
        made within the next 90 days.)

                         IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
